[Cite as State ex rel. Cunningham v. Lindeman, 126 Ohio St. 3d 481, 2010-Ohio-4388.]




     THE STATE EX REL. CUNNINGHAM, APPELLANT, v. LINDEMAN, JUDGE,
                                       APPELLEE.
                  [Cite as State ex rel. Cunningham v. Lindeman,
                       126 Ohio St. 3d 481, 2010-Ohio-4388.]
Appeal from dismissal of a petition for writ of mandamus or procedendo — Act
        complained of already performed — Adequate remedy at law — Judgment
        affirmed.
           (No. 2010-0792 — Submitted September 15, 2010 — Decided
                                 September 22, 2010.)
      APPEAL from the Court of Appeals for Miami County, No. 10-CA-09.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
claim of appellant, Willie Cunningham, for a writ of mandamus or procedendo to
compel appellee, Miami County Court of Common Pleas Judge Robert J.
Lindeman, to issue a new sentencing entry in Cunningham’s criminal case to
comply with Crim.R. 32(C). Cunningham’s sentencing entry fully complied with
Crim.R. 32(C), as construed in State v. Baker, 119 Ohio St. 3d 197, 2008-Ohio-
3330, 893 N.E.2d 163, syllabus, by including the finding of the court upon which
his conviction is based, the sentence, the signature of the judge, and the time-
stamp journalization by the clerk of court. State ex rel. Pruitt v. Cuyahoga Cty.
Court of Common Pleas, 125 Ohio St. 3d 402, 2010-Ohio-1808, 928 N.E.2d 722, ¶
3. The entry specified that Cunningham was tried and was found guilty by the
court and that the court imposed no additional major-drug-offender term.
Consequently, Cunningham had an adequate remedy by appeal to raise the
                             SUPREME COURT OF OHIO




claimed sentencing errors. State ex rel. Cotton v. Russo, 125 Ohio St. 3d 449,
2010-Ohio-2111, 928 N.E.2d 1092, ¶ 1.
                                                               Judgment affirmed.
       BROWN,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Willie Cunningham, pro se.
       Gary A. Nasal, Miami County Prosecuting Attorney, and James R. Dicks
Jr., Assistant Prosecuting Attorney, for appellee.
                            ______________________




                                            2